*
                                                                                                           IN THE
                                                                                                    *
                                                                                                           COURT OF APPEALS
   IN THE MATTER OF THE PETITION
                                 *
   FOR REINSTATEMENT OF KAMAH
                                                                                                           OF MARYLAND
   MENSELEH GUEH-THORONKA TO
                                 *
       THE BAR OF MARYLAND
                                                                                                           Misc. Docket AG No. 95
                                                                                                    *
                                                                                                           September Term, 2021
                                                                                                    *

                                                                                                   ORDER

                    Upon consideration of Kamah Menseleh Gueh-Thoronka’s Verified Petition for

Reinstatement, Bar Counsel’s response to the petition, and Petitioner’s “Motion for

Petition for Reinstatement to be Granted Without a Hearing,” it is this 18th day of

November 2022, by the Court of Appeals of Maryland, a majority of the Court concurring,

                    ORDERED by the Court of Appeals of Maryland, a majority of the court

concurring, that the Petition is, GRANTED; and it is further

                    ORDERED that Kamah Menseleh Gueh-Thoronka is reinstated as a member of the

Bar of Maryland; and it is further

                    ORDERED that, the Clerk of the Court shall replace the name Kamah Menseleh

Gueh-Thoronka upon the register of attorneys entitled to practice law in this State and

certify that fact to the Trustees of the Client Protection Fund and the Clerks of all judicial

tribunals in this State.

Pursuant to the Maryland Uniform Electronic Legal Materials Act (§§ 10-1601 et seq. of the State
Government Article) this document is authentic.



                        2022-11-18 14:17-05:00                                                          /s/ Matthew J. Fader
                                                                                                           Chief Judge

Gregory Hilton, Clerk